DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
 
Claim Status
Claims 1 and 20 are amended.
Claims 1-20 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1-20 under USC 103 over Luo have been fully considered and are persuasive. Luo does not teach where the catalyst consists essentially of platinum and Group I or Group II metal without thallium, as argued in the Remarks. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art in view of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 6, the claim recites “the support”. However, there is no previous recitation of a support in claim 6 or claim 1 upon which it depends. Thus, there is insufficient antecedent basis for this limitation in the claim.
With regard to claim 7, the claim is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pollitzer (US 3,903,191).
With regard to claims 1, 2, 5, 10, and 20, Pollitzer teaches a method for dehydrogenation of paraffins to olefins (column 1, lines 14-15) comprising contacting the feed with a catalyst comprising platinum (column 5, line 19), rhenium (column 6, line 2), and an alkali or alkaline earth component which can be calcium (instant claim 20) (column 6, lines 54-61). The reactor can be a fluidized bed reactor (column 8, lines 41-42). The phrase “consisting essentially of” in the claims limits the claims to additional items which do not materially affect the claimed invention. The instant specification does not address rhenium to say that it would materially affect the composition. Thus, the claim language is open to rhenium, as there is no evidence it would materially affect the invention, and the catalyst of Pollitzer meets the limitations of the catalyst composition in claim 1. Pollitzer specifically only teaches the components listed above, and does not teach any further components to the catalyst. Thus, the catalyst is prepared without addition of tin, gallium, indium, germanium, chromium, or lead as claimed, and one of ordinary skill in the art would understand that the catalyst comprises 0 wppm of these metals, which is within the range of less than about 100 wppm of instant claim 2. 
Pollitzer further teaches that the catalyst comprises 0.01 to 1 wt% platinum (column 3, lines 31-36) and preferably about 0.05 to 2.5 wt% alkali or alkaline earth metal (column 7, lines 8-9), which overlaps the ranges of less than about 0.0999 wt% platinum and 0.005 to 0.06 wt% of instant claims 1, 20, and 10 and is within the range of 0.05 to 2.5 wt% Group I or II elements of instant claims 1 and 20. While Pollitzer does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 3, the atomic weight of platinum is 195.078 and the atomic weight of calcium is 40.078. Converting the endpoints of the ranges above from grams to atoms and then finding the ratio of platinum atoms to calcium atoms gives a range of 1:0.196 to 1:1249, which overlaps the range of 1:20 to 1:200 of instant claim 3. While Pollitzer does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 4, Pollitzer teaches that the composition is treated to remove as much as possible of the undesired chloride (column 7, lines 66-68). Therefore, the amount of chloride is a result-effective variable, and can be optimized. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to produce a catalyst having less than 1000 wppm chloride as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
	With regard to claim 6, Pollitzer teaches that the catalyst further comprises a carrier which is alumina (column 3, line 30).
With regard to claim 9, Pollitzer teaches that the catalyst comprises a surface area of 25 to 500 m2/g (column 4, lines 23-24), which overlaps the range of 85 to about 140 of instant claim 9. While Pollitzer does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 11, Pollitzer teaches that the platinum content is 0.01 to 1 wt% (column 3, lines 31-36) which is equivalent to 0.0001 g to 0.01 g platinum per gram of catalyst. When converted to micromoles and divided by the surface area of 25 to 500 m2/g (column 4, lines 23-24), the catalyst comprises 0.001 to 2.05 micromoles of Pt per m2 of surface area, which overlaps the range of less than 0.04 micromoles Pt/m2 of instant claim 11. While Pollitzer does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 12, Pollitzer teaches that the alkali or alkaline earth (Group I or II) content is 0.05 to 2.5 wt% (column 7, lines 8-9) which is equivalent to 0.0005 to 0.025 g alkali metal per gram of catalyst. When converted to micromoles of calcium and divided by the surface area of 25 to 500 m2/g (column 4, lines 23-24) the catalyst comprises 1.25 to 623.8 micromoles of Ca per m2 of surface area, which overlaps the range of about 25 to 130 micromoles alkali metal/m2 of instant claim 12. While Pollitzer does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pollitzer (US 3,903,191) as applied to claim 6 above, and further in view of Luo et al. (US 2010/0236985).
With regard to claim 7, Pollitzer teaches the method of dehydrogenation of paraffins above comprising the catalyst above comprising platinum, alkali or alkaline earth, and an alumina support comprising gamma alumina (column 4, lines 25-26).
Pollitzer is silent with regard to the theta index of the gamma-alumina.
Luo teaches a method for dehydrogenation with a catalyst comprising platinum, alkali or alkaline earth, and a gamma alumina support (paragraphs [0002], [0015]-[0017]). Luo further teaches that the support consists of gamma alumina with substantially no theta phase (substantially 0 theta index) (paragraph [0040], page 4). This is within the range of a theta index of less than 0.04. Luo further teaches that the support comprising gamma alumina with substantially no theta phase has a high surface area, and that this allows for avoiding calcining at high temperatures, which simplifies and reduces the cost of catalyst preparation (paragraphs [0040]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the gamma alumina of Pollitzer with substantially no theta phase as taught by Luo, because each of Pollitzer and Luo teach dehydrogenation of paraffins in the presence of a catalyst comprising platinum, alkali or alkaline earth, and gamma alumina, and Luo teaches forming the gamma alumina with substantially no theta phase allows for avoiding calcining at high temperatures, which simplifies and reduces the cost of catalyst preparation (paragraphs [0040]-[0041]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pollitzer (US 3,903,191) as applied to claim 1 above, and further in view of Chloupek (US 3,668,269).
With regard to claim 8, Pollitzer teaches the method of dehydrogenation of paraffins and catalyst above.
Pollitzer is silent with regard to the particle size of the total catalyst composition for fluidized bed reactions. Thus, one of ordinary skill in the art would look to related fluidized bed catalysts to determine a suitable particle size.
Chloupek teaches a catalyst comprising a support and platinum metal (column 6, lines 53-57), where the support comprises gamma-alumina (column 4, line 64). Chloupek further teaches that the catalyst can have an average particle size of about 10 to 150 microns which is suitable for a fluidized bed reaction (column 5, lines 53-56). This overlaps the range of 50-150 micrometers of instant claim 8. While Chloupek does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the catalyst of Pollitzer into particles having an average particle size of 10-150 microns for the fluidized bed reactor as taught by Chloupek, because Pollitzer and Chloupek teach similar catalysts comprising gamma-alumina and platinum in similar fluidized bed reactors, a Chloupek teaches that an average particle size of 10-150 microns is suitable for a fluidized bed reactor (column 5, lines 54-55).
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pollitzer (US 3,903,191) as applied to claim 1 above, and further in view of Pretz et al. (US 2014/0200385).
With regard to claim 13, Pollitzer teaches the method above.
Pollitzer is silent with regard to regeneration of the catalyst.
Pretz teaches a method for regeneration of a dehydrogenation catalyst (paragraph [0002]) comprising platinum and a promotor alkali metal (paragraph [0025]). Pretz further teaches that the regeneration comprises contacting the catalyst with an oxygen-containing gas (paragraph [0011]). Pretz also teaches that the regeneration provides a catalyst which has a greater dehydrogenation activity than the original catalyst (paragraph [0002]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a step of regeneration of the catalyst of Pollitzer after dehydrogenation as taught by Pretz, because each of Pollitzer and Pretz teaches dehydrogenation with a catalyst comprising platinum and an alkali metal, and Pretz further teaches that including the step of regeneration with an oxygen containing gas provides a catalyst with greater dehydrogenation activity than the original catalyst. 
	With regard to claim 14, Pretz further teaches that the oxygen-containing stream comprises 4 mol% O2, 8 mol% CO2, and 16 mol% H2O (steam) (paragraph [0072]). These are within the ranges of 0.5 to 20 mol% oxygen, 10-30 mole% steam, and 2-8 mol% carbon dioxide of instant claim 14.
	With regard to claim 15, Pretz teaches that the catalyst after regeneration is sent back to the dehydrogenation reactor (paragraph [0009]). Pretz is silent with regard to reducing the regenerated catalyst. Thus, one of ordinary skill in the art would understand that the regenerated catalyst of Pollitzer in view of Pretz is returned to the fluidized bed reactor without first undergoing a reduction reaction, as claimed. 
	With regard to claim 16, Pretz teaches that the catalyst is contacted with He (inert gas) before regeneration (paragraph [0043]).
	With regard to claim 17, Pretz teaches maintaining the regenerated catalyst at a temperature of at least 660°C after regeneration (paragraph [0012]). This overlaps the range of 600 to 800°C of instant claim 17. While Pretz does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pollitzer (US 3,903,191) as applied to claim 1 above, and further in view of Antos (US 4,104,317).
With regard to claim 18, Pollitzer teaches the method above, where the dehydrogenation reactor is operated at 700 to 1250°F (371 to 677°C) (column 9, lines 16-17). Pollitzer further teaches that the range of paraffins is C4 to C30 (column 19).
Pollitzer does not include C3 (propane) as a dehydrogenatable paraffin for the process. However, compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (see MPEP 2144.09(II)). C3 and C4 merely differ by a single addition of a CH2 group. Thus, one of ordinary skill in the art would reasonably conclude that the catalyst of Pollitzer would function for propane dehydrogenation as well as for the C4 dehydrogenation explicitly recited in Pollitzer. Additionally, Antos teaches that a similar catalyst comprising platinum, rhenium, and alkali or alkaline earth metal (column 4, lines 38-40) on gamma alumina (column 6, lines 34-35) is used for dehydrogenation of C2 to C30 paraffins (column 4, lines 24-28). 
Therefore, one of ordinary skill in the art would find it reasonable to apply the catalyst of Pollitzer to dehydrogenation of propane as claimed, because Pollitzer teaches a similar C4 compound which would be expected to behave in a similar manner and because Antos teaches that a similar catalyst can be used to dehydrogenate propane as claimed, absent any evidence to the contrary.
	While Pollitzer does not specify that hydrogen is produced in the dehydrogenation, one of ordinary skill in the art would understand that hydrogen is also produced by the dehydrogenation of the propane molecule, as claimed.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pollitzer (US 3,903,191) as applied to claim 1 above, and further in view of Delorme et al. (EP 0403462).
With regard to claim 19, Pollitzer teaches the method above, where the catalyst is in a fluidized bed reactor.
Pollitzer is silent with regard to the residence time of the catalyst.
Delorme teaches a  method for dehydrogenation of hydrocarbons (page 2, line 1) in a fluidized bed reactor (page 3, line 32). Delorme further teaches that the catalyst residence time is dependent on the activity of the catalyst (page 3, line 50), thus the catalyst residence time is a result-effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a catalyst residence time of between 30 seconds and 5 minutes as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772